DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites “a controller in communication with the actuator” in line 33. It is unclear if “the actuator” in this limitation refers to the “first actuator” or the “second actuator”.
For the purposes of examination, “the actuator” in line 33 has been interpreted broadly, i.e. as referring to --the first actuator and/or the second actuator--.
Applicant should amend claim 26 to clarify as appropriate.
Claims 27-33 are rejected due to their dependency on indefinite claim 26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 26-28, 32, 34-37, 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Childress et al. (US 5,114,542), hereafter referred to as Childress, in view of “Middletown Coke Company Application for Major New Source Permit to Install” (obtained online at https://www.epa.state.oh.us/portals/27/transfer/ptiApplication/mcc/new/262825.pdf), hereafter referred to as Middletown Coke Company.
With regard to claim 26: Childress teaches a coke oven 12 (Figures 1, 4, and 5, Column 3 Lines 30-45), comprising:
An oven chamber 16 (Figures 4 and 5, Column 3 Lines 30-45).
An uptake duct 48 in fluid communication with the oven chamber 16 via sole flues 32, the uptake duct 48 being configured to receive exhaust gas from the oven chamber 16 via sole flues 32 (Figures 3 and 4, Column 3 Lines 45-61).
An uptake damper (draft control valve and refractory valve plate/damper) 66/74 in fluid communication with the uptake duct 48 (Figures 3, 4, and 7, Column 4 Line 30-Column 5 Line 7), wherein the uptake damper 66/74 may be positioned at a plurality of potions including fully opened (lowered position in which gas flow is unobstructed) and fully closed (fully raised positon in which gas flow is 
A first actuator (Fluid cylinder) 78 configured to alter the position of the uptake damper 66/74 between the plurality of positions (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7). Although it is not explicitly stated, it should be recognized that the actuator (fluid cylinder) 78 will alter the position of the uptake damper in response to a position instruction, i.e. the actuator will not spontaneously move the uptake damper, but rather will only reposition the uptake damper as a result of some input.
A common tunnel (waste heat/combustion tunnel) 64 in fluid communication with the uptake duct 48, the common tunnel being configured to receive exhaust gases from the uptake duct 48 (Figures 1-4, Column 4 Lines 30-70).
A plurality of sensors configured to detect operating conditions of the coke oven, wherein the plurality of sensors comprises (i) draft sensors (pressure sensors) configured to detect the oven, sole flue, and uptake drafts (pressures) and (ii) temperature sensors configured to detect oven, sole flue, and uptake temperatures (Column 5 Lines 30-50).
And a controller (computer or process controller) in communication with the uptake damper (draft control valve) and the plurality of sensors, wherein the controller is configured to control the position of the uptake damper in response to the operating conditions detected by the sensors (Column 5 Lines 30-50, Column 6 Lines 49-62). Although it is not explicitly stated, it should be recognized that the controller is in communication with the first actuator and configured to i) provide the position instruction thereto in response to the operating conditions detected by the sensors, as evidenced by the fact that the controller controls position of the uptake damper (Column 5 Lines 30-50), and the fact that the position of the uptake damper is controlled by the actuator (fluid cylinder) 78 (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7).
Childress is silent to at least one heat recovery steam generator in fluid communication with the common tunnel.
Middletown Coke Company teaches a coke oven system, the system comprising a common tunnel (afterburner tunnel) and a plurality of heat recovery steam generators (HRSGs) (Figure 2-1 [page 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Childress in view of Middletown Coke Company by adding one or more heat recovery steam generators (HRSGs) in fluid communication with the common tunnel, in order to obtain a system which recovers waste heat from the coke ovens and produces steam and electricity using the recovered waste heat.
Modified Childress is silent to the heat recovery steam generator including a heat recovery steam generator damper positioned at a plurality of positions including fully opened and fully closed.
However, Middletown Coke Company at least suggests equipping HRSGs with dampers and controls (Section 5.2.1.2.3 [page 5-10]). Although it is not explicitly taught, it is understood that the suggested HRSG dampers will be necessarily be capable of being positioned at a plurality of positions including fully opened and fully closed. A person having ordinary skill in the art would recognize that providing HRSGs with dampers would allow a plant operate to control the operation of the HRSGs by controlling the flow of gas therethrough.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Childress in view of Middletown Coke Company by adding to the heat recovery steam generator a heat recovery steam generator damper positioned at a plurality of positions including fully opened and fully closed, in order to obtain a system wherein an operator may leverage some control over the operation of the HRSGs, i.e. by controlling the flow of gas therethrough.
Modified Childress does not explicitly teach a second actuator configured to alter the position of the heat recovery steam generator damper. However, it is understood that the heat recovery steam generator damper must necessarily comprise a second actuator configured to alter the position thereof, as in the absence of such an actuator, the position of the damper could not be altered and the damper would be rendered useless.
In the alternative, it is well known to use actuators to alter the position of dampers. For example, as discussed above, Childress teaches the use of an actuator 78 for altering the position of the uptake damper 66/74 thereof (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7).

With regard to claim 27: The plurality of sensors comprises at least three draft (pressure) sensors, i.e. a draft sensor in the oven crown, a draft sensor in the sole flue, and a draft sensor in the uptake, and at least two temperature sensors, i.e. a temperature sensor in the oven crown and a temperature sensor in the sole flue (Childress: Column 5 Lines 30-50). Thus, the plurality of sensors comprises at least five sensors. The controller in modified Childress is configured to provide the position instruction based on the operating conditions detected by the at least five sensors (Childress: Column 5 Lines 30-50).
With regard to claim 28: The plurality of sensors comprises a temperature sensor positioned in the oven chamber, i.e. in the oven crown (Childress: Column 5 Lines 30-50).
With regard to claim 32: The plurality of sensors comprises a temperature sensor configured to detect the temperature of the sole flue (Childress: Column 5 Lines 30-50).
With regard to claim 34: The plurality of sensors comprises a first temperature sensor configured to detect the temperature in the oven chamber, i.e. the oven crown, and a second temperature sensor configured to detect a sole flue temperature in the sole flue (Childress: Column 5 Lines 30-50).
With regard to claim 35: Childress teaches a coke plant (Figures 1, 4, and 5, Column 3 Lines 30-45), the coke plant comprising:
A coke oven 12 (Figures 1, 4, and 5, Column 3 Lines 30-45), comprising:
An oven chamber 16 (Figures 4 and 5, Column 3 Lines 30-45).
An uptake duct 48 in fluid communication with the oven chamber 16 via sole flues 32, the uptake duct 48 being configured to receive exhaust gas from the oven chamber 16 via sole flues 32 (Figures 3 and 4, Column 3 Lines 45-61).
An uptake damper (draft control valve and refractory valve plate/damper) 66/74 in fluid communication with the uptake duct 48 (Figures 3, 4, and 7, Column 4 Line 30-Column 5 Line 7), wherein 
An uptake damper actuator (Fluid cylinder) 78 configured to alter the position of the uptake damper 66/74 between the plurality of positions (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7). Although it is not explicitly stated, it should be recognized that the actuator (fluid cylinder) 78 will alter the position of the uptake damper in response to a position instruction, i.e. the actuator will not spontaneously move the uptake damper, but rather will only reposition the uptake damper as a result of some input.
A plurality of sensors configured to detect operating conditions of the coke oven, wherein the plurality of sensors comprises (i) draft sensors (pressure sensors) configured to detect the oven, sole flue, and uptake drafts (pressures) and (ii) temperature sensors configured to detect oven, sole flue, and uptake temperatures (Column 5 Lines 30-50).
A common tunnel (waste heat/combustion tunnel) 64 in fluid communication with the uptake duct 48, the common tunnel being configured to receive exhaust gases from the uptake duct 48 (Figures 1-4, Column 4 Lines 30-70).
And a controller (computer or process controller) in communication with the uptake damper (draft control valve) and the plurality of sensors, wherein the controller is configured to control the position of the uptake damper in response to the operating conditions detected by the sensors (Column 5 Lines 30-50, Column 6 Lines 49-62). Although it is not explicitly stated, it should be recognized that the controller is in communication with the first actuator and configured to i) provide the position instruction thereto in response to the operating conditions detected by the sensors, as evidenced by the fact that the controller controls position of the uptake damper (Column 5 Lines 30-50), and the fact that the position of the uptake damper is controlled by the actuator (fluid cylinder) 78 (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7).
Childress is silent to at least one heat recovery steam generator in fluid communication with the common tunnel.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Childress in view of Middletown Coke Company by adding one or more heat recovery steam generators (HRSGs) in fluid communication with the common tunnel, in order to obtain a system which recovers waste heat from the coke ovens and produces steam and electricity using the recovered waste heat.
Modified Childress is silent to the heat recovery steam generator including a heat recovery steam generator damper positioned at a plurality of positions including fully opened and fully closed.
However, Middletown Coke Company at least suggests equipping HRSGs with dampers and controls (Section 5.2.1.2.3 [page 5-10]). Although it is not explicitly taught, it is understood that the suggested HRSG dampers will be necessarily be capable of being positioned at a plurality of positions including fully opened and fully closed. A person having ordinary skill in the art would recognize that providing HRSGs with dampers would allow a plant operate to control the operation of the HRSGs by controlling the flow of gas therethrough.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Childress in view of Middletown Coke Company by adding to the heat recovery steam generator a heat recovery steam generator damper positioned at a plurality of positions including fully opened and fully closed, in order to obtain a system wherein an operator may leverage some control over the operation of the HRSGs, i.e. by controlling the flow of gas therethrough.
Modified Childress does not explicitly teach a steam generator actuator configured to alter the position of the heat recovery steam generator damper. However, it is understood that the heat recovery steam generator damper must necessarily comprise a second actuator configured to alter the position thereof, as in the absence of such an actuator, the position of the damper could not be altered and the damper would be rendered useless.

If a second actuator were not already present in modified Childress, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Childress by adding a steam generator actuator configured to alter the position of the heat recovery steam generator damper, in order to provide the system of modified Childress with a means of positioning and repositioning the heat recovery steam generator damper.
Modified Childress is silent to the controller being in communication with the steam generator actuator.
However, a person having ordinary skill in the art would recognize that it would be advantageous for the controller to communicate with the steam generator actuator, as such communication would allow the steam generator actuator to be controlled automatically, thereby enabling automatic control of the heat recovery steam generator damper. It is well established that provision of automatic means to replace a manual activity is insufficient to distinguish a claimed device from the prior art (MPEP 2144.04 III).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Childress by configuring the controller to be in communication with the steam generator actuator, in order to obtain a system wherein the controller can control the heat recovery steam generator damper automatically.
With regard to claim 36: The plurality of sensors of each of the coke ovens comprises at least three draft (pressure) sensors, i.e. a draft sensor in the oven crown, a draft sensor in the sole flue, and a draft sensor in the uptake, and at least two temperature sensors, i.e. a temperature sensor in the oven crown and a temperature sensor in the sole flue (Childress: Column 5 Lines 30-50). Thus, the plurality of sensors comprises at least five sensors. The controller in modified Childress is configured to provide the position instruction based on the operating conditions detected by the at least five sensors (Childress: Column 5 Lines 30-50).
With regard to claim 37: The plurality of sensors in each coke oven comprises a temperature sensor positioned in the oven chamber, i.e. in the oven crown (Childress: Column 5 Lines 30-50).
With regard to claim 41: The plurality of sensors in each coke oven comprises a temperature sensor configured to detect the temperature of the sole flue (Childress: Column 5 Lines 30-50).

Claims 29-31, 33, and 38-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Childress in view of Middletown Coke Company as applied to claims 26, 32, and 35 above, and in further view of Kim et al. (US PG Pub 2011/0048917).
With regard to claim 29: Modified Childress is silent to the controller being configured to provide the position instruction to allow excess air into the oven in response to an overheat condition detected by at least one of the plurality of sensors.
Kim et al. teach a coke oven control system (abstract). Kim et al. teaches that the introduction of excess air into a coke oven can cause cooling (paragraph [0008]).
It would have been obvious to one of ordinary skill in the art to further modify Childress in view of Kim et al. by configuring the controller to provide the position instruction to allow excess air into the oven in response to an overheat condition detected by at least one of the plurality of sensors in order to cool the oven below the overheated temperature.
With regard to claim 30: As discussed in the rejection of claim 26 above, the plurality of sensors in modified Childress comprises temperature sensors and pressure sensors. (Childress: Column 5 Lines 30-50). In modified Childress, the controller is configured to provide the positon instruction based on the operating conditions detected by the temperature and pressure sensors (Childress: Column 5 Lines 30-50).
Modified Childress is silent to the plurality of sensors comprising an oxygen sensor positioned within the uptake duct and configured to detect the oxygen concentration therein. Modified Childress is also silent to the controller being configured to provide the position instruction so as to maintain the oxygen concentration within a given range.
Kim et al. teach a coke oven control system (abstract). Kim et al. teach using oxygen sensors linked with process controllers to control the amount of air admitted to a coke oven (paragraphs [0041] and [0042]).

With regard to claim 31: Modified Childress is silent to the plurality of sensors comprising an oxygen sensor positioned within the uptake duct and configured to detect the oxygen concentration therein. Modified Childress is also silent to the controller being configured to provide the position instruction so as to maintain the oxygen concentration within a given range.
Kim et al. teach a coke oven control system (abstract). Kim et al. teach using oxygen sensors linked with process controllers to control the amount of air admitted to a coke oven (paragraphs [0041] and [0042]).
It would have been obvious to one of ordinary skill in the art to further modify Childress in view of Kim et al. by adding an oxygen sensor associated with the controller to the uptake duct and by configuring the controller to provide the position instruction so as to maintain the oxygen concentration within a given range, so that the uptake damper may be controlled in response to oxygen sensor readings in order to control the amount of air admitted to the coke oven.
With regard to claim 33: Modified Childress is silent to the controller being configured to provide the position instruction to allow excess air into the oven in response to an overheat condition detected by at least one of the plurality of sensors.
Kim et al. teach a coke oven control system (abstract). Kim et al. teaches that the introduction of excess air into a coke oven can cause cooling (paragraph [0008]).
It would have been obvious to one of ordinary skill in the art to further modify Childress in view of Kim et al. by configuring the controller to provide the position instruction to allow excess air into the oven in response to an overheat condition detected by at least one of the plurality of sensors in order to cool the oven below the overheated temperature.
With regard to claim 38: Modified Childress is silent to the controller being configured to provide the position instruction to allow excess air into each of the coke ovens in response to an overheat condition detected by at least one of the plurality of sensors of each of the ovens.
Kim et al. teach a coke oven control system (abstract). Kim et al. teaches that the introduction of excess air into a coke oven can cause cooling (paragraph [0008]).
It would have been obvious to one of ordinary skill in the art to further modify Childress in view of Kim et al. by configuring the controller to provide the position instruction to allow excess air into each of the coke ovens in response to an overheat condition detected by at least one of the plurality of sensors of each of the ovens, in order to cool the oven below the overheated temperature.
With regard to claim 39: As discussed in the rejection of claim 35 above, the plurality of sensors in each coke oven of modified Childress comprise temperature sensors and pressure sensors. (Childress: Column 5 Lines 30-50). In modified Childress, the controller is configured to provide the positon instruction based on the operating conditions detected by the temperature and pressure sensors (Childress: Column 5 Lines 30-50).
Modified Childress is silent to the plurality of sensors in each coke oven comprising an oxygen sensor positioned within the uptake duct and configured to detect the oxygen concentration therein. Modified Childress is also silent to the controller being configured to provide the position instruction so as to maintain the oxygen concentration within a given range.
Kim et al. teach a coke oven control system (abstract). Kim et al. teach using oxygen sensors linked with process controllers to control the amount of air admitted to a coke oven (paragraphs [0041] and [0042]).
It would have been obvious to one of ordinary skill in the art to further modify Childress in view of Kim et al. by adding an oxygen sensor associated with the controller to the uptake duct of each oven and by configuring the controller to provide the position instruction so as to maintain the oxygen concentration within a given range, so that the uptake damper may be controlled in response to oxygen sensor readings in order to control the amount of air admitted to the coke oven.
With regard to claim 40: Modified Childress is silent to the plurality of sensors in each coke oven comprising an oxygen sensor positioned within the uptake duct and configured to detect the oxygen 
Kim et al. teach a coke oven control system (abstract). Kim et al. teach using oxygen sensors linked with process controllers to control the amount of air admitted to a coke oven (paragraphs [0041] and [0042]).
It would have been obvious to one of ordinary skill in the art to further modify Childress in view of Kim et al. by adding an oxygen sensor associated with the controller to the uptake duct of each oven and by configuring the controller to provide the position instruction so as to maintain the oxygen concentration within a given range, so that the uptake damper may be controlled in response to oxygen sensor readings in order to control the amount of air admitted to the coke oven.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,947,455 in view of Middletown Coke Company. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the two claim sets are drawn to a substantially identical coke oven system comprising an uptake damper controller.
The principle difference between the two claim sets is that the present claims recite limitations to a heat recovery steam generator having a heat recovery steam generator damper and an actuator for said heat recovery steam generator damper.
Middletown Coke Company teaches a coke oven system, the system comprising a common tunnel (afterburner tunnel) and a plurality of heat recovery steam generators (HRSGs) (Figure 2-1 [page 2-3], section 2.0 [page 2-1]). The HRSGs in Middletown Coke Company are used to recover waste heat from the coke ovens and produce steam and electricity (Section 1.0, paragraph 2 [Page 1-1]).
It would have been obvious to one of ordinary skill in the art to modify the claims of the ‘455 patent in view of Middletown Coke Company by adding one or more heat recovery steam generators (HRSGs) in fluid communication with the common tunnel, in order to obtain a system which recovers waste heat from the coke ovens and produces steam and electricity using the recovered waste heat.
Furthermore, Middletown Coke Company at least suggests equipping HRSGs with dampers and controls (Section 5.2.1.2.3 [page 5-10]). Although it is not explicitly taught, it is understood that the 
It would have been obvious to one of ordinary skill in the art to further the claims of the ‘455 patent in view of Middletown Coke Company by adding to the heat recovery steam generator a heat recovery steam generator damper positioned at a plurality of positions including fully opened and fully closed, in order to obtain a system wherein an operator may leverage some control over the operation of the HRSGs, i.e. by controlling the flow of gas therethrough.
It is understood that the heat recovery steam generator damper must necessarily comprise a second actuator configured to alter the position thereof, as in the absence of such an actuator, the position of the damper could not be altered and the damper would be rendered useless.
In the alternative, it is well known to use actuators to alter the position of dampers. For example, as discussed above, the claims of the ‘455 patent recite an actuator for altering the position of the uptake damper thereof.
If a second actuator were not implicit in the claims of modified ‘455, it would have been obvious to one of ordinary skill in the art to further modify the claims of the ‘455 patent by adding a steam generator actuator configured to alter the position of the heat recovery steam generator damper, in order to provide the claimed system with a means of positioning and repositioning the heat recovery steam generator damper.

Claims 26-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,920,148 in view of Middletown Coke Company. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the two claim sets are drawn to a substantially identical coke oven system comprising an uptake damper controller.

Middletown Coke Company teaches a coke oven system, the system comprising a common tunnel (afterburner tunnel) and a plurality of heat recovery steam generators (HRSGs) (Figure 2-1 [page 2-3], section 2.0 [page 2-1]). The HRSGs in Middletown Coke Company are used to recover waste heat from the coke ovens and produce steam and electricity (Section 1.0, paragraph 2 [Page 1-1]).
It would have been obvious to one of ordinary skill in the art to modify the claims of the ‘148 patent in view of Middletown Coke Company by adding one or more heat recovery steam generators (HRSGs) in fluid communication with the common tunnel, in order to obtain a system which recovers waste heat from the coke ovens and produces steam and electricity using the recovered waste heat.
Furthermore, Middletown Coke Company at least suggests equipping HRSGs with dampers and controls (Section 5.2.1.2.3 [page 5-10]). Although it is not explicitly taught, it is understood that the suggested HRSG dampers will be necessarily be capable of being positioned at a plurality of positions including fully opened and fully closed. A person having ordinary skill in the art would recognize that providing HRSGs with dampers would allow a plant operator to control the operation of the HRSGs by controlling the flow of gas therethrough.
It would have been obvious to one of ordinary skill in the art to further the claims of the ‘148 patent in view of Middletown Coke Company by adding to the heat recovery steam generator a heat recovery steam generator damper positioned at a plurality of positions including fully opened and fully closed, in order to obtain a system wherein an operator may leverage some control over the operation of the HRSGs, i.e. by controlling the flow of gas therethrough.
It is understood that the heat recovery steam generator damper must necessarily comprise a second actuator configured to alter the position thereof, as in the absence of such an actuator, the position of the damper could not be altered and the damper would be rendered useless.
In the alternative, it is well known to use actuators to alter the position of dampers. For example, as discussed above, the claims of the ‘148 patent recite an actuator for altering the position of the uptake damper thereof.
.

Claims 26-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,041,002 in view of Middletown Coke Company. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the two claim sets are drawn to a substantially identical coke oven system comprising an uptake damper controller.
The principle difference between the two claim sets is that the present claims recite limitations to a heat recovery steam generator having a heat recovery steam generator damper and an actuator for said heat recovery steam generator damper.
Middletown Coke Company teaches a coke oven system, the system comprising a common tunnel (afterburner tunnel) and a plurality of heat recovery steam generators (HRSGs) (Figure 2-1 [page 2-3], section 2.0 [page 2-1]). The HRSGs in Middletown Coke Company are used to recover waste heat from the coke ovens and produce steam and electricity (Section 1.0, paragraph 2 [Page 1-1]).
It would have been obvious to one of ordinary skill in the art to modify the claims of the ‘002 patent in view of Middletown Coke Company by adding one or more heat recovery steam generators (HRSGs) in fluid communication with the common tunnel, in order to obtain a system which recovers waste heat from the coke ovens and produces steam and electricity using the recovered waste heat.
Furthermore, Middletown Coke Company at least suggests equipping HRSGs with dampers and controls (Section 5.2.1.2.3 [page 5-10]). Although it is not explicitly taught, it is understood that the suggested HRSG dampers will be necessarily be capable of being positioned at a plurality of positions including fully opened and fully closed. A person having ordinary skill in the art would recognize that providing HRSGs with dampers would allow a plant operator to control the operation of the HRSGs by controlling the flow of gas therethrough.

It is understood that the heat recovery steam generator damper must necessarily comprise a second actuator configured to alter the position thereof, as in the absence of such an actuator, the position of the damper could not be altered and the damper would be rendered useless.
In the alternative, it is well known to use actuators to alter the position of dampers. For example, as discussed above, the claims of the ‘002 patent recite an actuator for altering the position of the uptake damper thereof.
If a second actuator were not implicit in the claims of modified ‘002, it would have been obvious to one of ordinary skill in the art to further modify the claims of the ‘002 patent by adding a steam generator actuator configured to alter the position of the heat recovery steam generator damper, in order to provide the claimed system with a means of positioning and repositioning the heat recovery steam generator damper.

Claims 26-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,611,965 in view of Middletown Coke Company. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the two claim sets are drawn to a substantially identical coke oven system comprising an uptake damper controller.
The principle difference between the two claim sets is that the present claims recite limitations to a heat recovery steam generator having a heat recovery steam generator damper and an actuator for said heat recovery steam generator damper.
Middletown Coke Company teaches a coke oven system, the system comprising a common tunnel (afterburner tunnel) and a plurality of heat recovery steam generators (HRSGs) (Figure 2-1 [page 
It would have been obvious to one of ordinary skill in the art to modify the claims of the ‘965 patent in view of Middletown Coke Company by adding one or more heat recovery steam generators (HRSGs) in fluid communication with the common tunnel, in order to obtain a system which recovers waste heat from the coke ovens and produces steam and electricity using the recovered waste heat.
Furthermore, Middletown Coke Company at least suggests equipping HRSGs with dampers and controls (Section 5.2.1.2.3 [page 5-10]). Although it is not explicitly taught, it is understood that the suggested HRSG dampers will be necessarily be capable of being positioned at a plurality of positions including fully opened and fully closed. A person having ordinary skill in the art would recognize that providing HRSGs with dampers would allow a plant operator to control the operation of the HRSGs by controlling the flow of gas therethrough.
It would have been obvious to one of ordinary skill in the art to further the claims of the ‘965 patent in view of Middletown Coke Company by adding to the heat recovery steam generator a heat recovery steam generator damper positioned at a plurality of positions including fully opened and fully closed, in order to obtain a system wherein an operator may leverage some control over the operation of the HRSGs, i.e. by controlling the flow of gas therethrough.
It is understood that the heat recovery steam generator damper must necessarily comprise a second actuator configured to alter the position thereof, as in the absence of such an actuator, the position of the damper could not be altered and the damper would be rendered useless.
In the alternative, it is well known to use actuators to alter the position of dampers. For example, as discussed above, the claims of the ‘965 patent recite an actuator for altering the position of the uptake damper thereof.
If a second actuator were not implicit in the claims of modified ‘965, it would have been obvious to one of ordinary skill in the art to further modify the claims of the ‘965 patent by adding a steam generator actuator configured to alter the position of the heat recovery steam generator damper, in order to provide the claimed system with a means of positioning and repositioning the heat recovery steam generator damper.

Claims 26-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 76-95 of copending Application No. 17/176,391 (reference application) in view of Middletown Coke Company.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the two claim sets are drawn to a substantially identical coke oven system comprising an uptake damper controller.
The principle difference between the two claim sets is that the present claims recite limitations to a heat recovery steam generator having a heat recovery steam generator damper and an actuator for said heat recovery steam generator damper.
Middletown Coke Company teaches a coke oven system, the system comprising a common tunnel (afterburner tunnel) and a plurality of heat recovery steam generators (HRSGs) (Figure 2-1 [page 2-3], section 2.0 [page 2-1]). The HRSGs in Middletown Coke Company are used to recover waste heat from the coke ovens and produce steam and electricity (Section 1.0, paragraph 2 [Page 1-1]).
It would have been obvious to one of ordinary skill in the art to modify the claims of the ‘391 application in view of Middletown Coke Company by adding one or more heat recovery steam generators (HRSGs) in fluid communication with the common tunnel, in order to obtain a system which recovers waste heat from the coke ovens and produces steam and electricity using the recovered waste heat.
Furthermore, Middletown Coke Company at least suggests equipping HRSGs with dampers and controls (Section 5.2.1.2.3 [page 5-10]). Although it is not explicitly taught, it is understood that the suggested HRSG dampers will be necessarily be capable of being positioned at a plurality of positions including fully opened and fully closed. A person having ordinary skill in the art would recognize that providing HRSGs with dampers would allow a plant operator to control the operation of the HRSGs by controlling the flow of gas therethrough.
It would have been obvious to one of ordinary skill in the art to further the claims of the ‘391 application in view of Middletown Coke Company by adding to the heat recovery steam generator a heat recovery steam generator damper positioned at a plurality of positions including fully opened and fully 
It is understood that the heat recovery steam generator damper must necessarily comprise a second actuator configured to alter the position thereof, as in the absence of such an actuator, the position of the damper could not be altered and the damper would be rendered useless.
In the alternative, it is well known to use actuators to alter the position of dampers. For example, as discussed above, the claims of the ‘391 application recite an actuator for altering the position of the uptake damper thereof.
If a second actuator were not implicit in the claims of modified ‘391 application, it would have been obvious to one of ordinary skill in the art to further modify the claims of the ‘391 application by adding a steam generator actuator configured to alter the position of the heat recovery steam generator damper, in order to provide the claimed system with a means of positioning and repositioning the heat recovery steam generator damper.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Westbrook (US 2002/0134659) teaches a coke oven system similar to that of the Childress patent relied upon in the 103 rejections above, and comprising at least one HRSG.
Westbrook (US 6,596,128) is the granted patent corresponding to the above Westbrook PG Pub.
Pruitt (US 5,318,671) teaches a coke oven system similar to that of the Childress patent relied upon in the 103 rejections above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772